PER CURIAM.
The appellant was charged by information, found guilty by a jury, and adjudicated guilty of second degree murder. He was sentenced to ninety-nine years in the sfate prison. On this appeal the main thrust of appellant’s argument is that the identification testimony was either tainted or insufficient. We have reviewed the record and find that the evidence of identification was more than sufficient and may be said to be overwhelming. In addition, we find nothing in the record to even suggest that the testimony was tainted.
Although appellant has presented five points, the only remaining argument which is worthy of discussion is his contention that the sentencing procedure was improper because the trial judge failed to inquire about mitigation. Trial counsel for appellant was permitted to state fully into the record the matters which he would urge on mitigation. The trial judge did not prevent appellant from presenting evidence but merely indicated in his opinion the matters discussed would not affect the sentence. Appellant’s counsel did not object or request permission to make a tender of the evidence he now says he would like to have submitted. We think that appellant’s contention on appeal is in the nature of an after*516thought. This impression is reinforced and further discussion precluded by the fact that no assignment of error is directed to the alleged error.
Affirmed.